UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 23, 2014 INNSUITES HOSPITALITY TRUST (Exact Name of Registrant as Specified in Charter) Ohio 001-07062 34-6647590 (State or Other Jurisdiction of Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) InnSuites Hotels Centre, 1625 E. Northern Avenue, Suite 105, Phoenix, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (602) 944-1500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☒ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement. On June 23, 2014, the Line of Credit between InnSuites Hospitality Trust (the “Trust”), and its subsidiaries, Yuma Hospitality Properties Limited Partnership (“Yuma”), and RRF Limited Partnership (“RRF”) (“collectively known as the “Borrowers”) was extended from June 23, 2014 to June 23, 2015. All terms and conditions together with all renewals, extensions and modifications were not materially changed. The Borrowers have agreed to a thirty (30) day rest period and the collateral shall no longer include Accounts Receivables. The foregoing description is not intended to be complete and is qualified in its entirety by reference to the full text of the Agreement, which is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information set forth above under Item 1.01 is hereby incorporated by reference into this Item 2.03. Item 8.01 Other Events Due to a recently revised interpretation by the NYSE MKT, the Trust may not be able to timely meet the NYSE MKT Shareholders Equity requirements even with the completion of the acquisition of 51% of the Partnership Interests of Fort Worth/Dallas Partnership operating Hotel Trinity (“Hotel Trinity”). In such case, even if the Shareholders approve the acquisition at the Trust’s Annual Shareholder meeting on June 27, 2014, the Trust may choose not to pursue the acquisition at that time. In that event, the NYSE MKT has indicated they will provide additional time for the Trust to comply with the revised interpretation. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Change in Terms Agreement, dated June 23, 2014, executed by the InnSuites Hospitality Trust, Yuma Hospitality Properties Limited Partnership and RRF Limited Partnership, as borrower, in favor of RepublicBankAZ, N.A. as Lender. June 26, 2014 Trust Press Release regarding IBC Tops 5,000 Hotels and IHT Credit Line extended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. InnSuites Hospitality Trust By: /s/ Adam B. Remis Adam B. Remis Chief Financial Officer Date:June 26, 2014 EXHIBIT INDEX Exhibit No. Description Change in Terms Agreement, dated June 23, 2014, executed by the InnSuites Hospitality Trust, Yuma Hospitality Properties Limited Partnership and RRF Limited Partnership, as borrower, in favor of RepublicBankAZ, N.A. as Lender. June 26, 2014 Trust Press Release regarding IBC Tops 5,000 Hotels and IHT Credit Line extended.
